Citation Nr: 0931097	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  97-32 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating greater than 10 
percent for left median nerve injury.

2.  Entitlement to a disability rating greater than 10 
percent for thoracic sympathectomy scar.

3.  Entitlement to a compensable disability rating for 
residuals of fracture of the left jaw.

4.  Entitlement to service connection for kidney disease.

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for a back strain.

6.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left knee 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA), Regional Office (RO), in Phoenix, 
Arizona.  During the pendency of this appeal, jurisdiction of 
this matter was transferred to that of the RO located in New 
Orleans, Louisiana.

This matter was previously before the Board in March 2004, at 
which time it was remanded for additional development.  It is 
now returned to the Board.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.

With respect to each of the Veteran's claims, the Board 
observes that statutes and regulations require that VA assist 
a claimant in obtaining evidence.  Such assistance includes 
obtaining medical records that are necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159(c)(1) (2008).  VA is subject to heightened 
obligations to ensure that the record is complete with 
respect to Federal Government records.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  VA treatment records are deemed to be 
constructively of record in proceedings before the Board.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

In a statement dated in May 2009, the Veteran reported that 
he had been receiving continued treatment at the Phoenix VA 
Medical Center (VAMC).  He specifically requested that these 
records be obtained before a decision was made.  

The Board observes that the claims file currently contains no 
VA treatment records dated after September 2007.  Because VA 
is on notice of these additional VA treatment records and the 
Veteran has requested that they be made part of the record, 
VA must obtain them.  

With respect to the Veteran's new and material evidence 
claims, in cases involving the reopening of claims VA must 
also examine the bases of the prior claim denials and advise 
the Veteran as to what evidence and information is necessary 
to reopen and to substantiate each claim.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).  The Board notes that in the current 
case, the Veteran has not been provided Kent notice.  VA must 
provide the Veteran this notice.  

With respect to the Veteran's increased disability rating 
claims, the Board observes that the March 2004 Remand 
requested that several VA examinations be conducted.  In June 
2005 correspondence, the Veteran was informed that VA 
examinations were to be scheduled in New Orleans, but he 
failed to report for the examinations as scheduled.  In 
October 2005, correspondence sent to the same address was 
returned as undeliverable.  Parenthetically, the Board notes 
that these examinations were scheduled shortly after 
Hurricane Katrina.  

In April 2009, the Veteran referred to subsequent VA 
examinations (not otherwise identified in the claims file) 
that he was unable to attend due to the death of his wife and 
the burning of his home in 2008.  He requested that the VA 
examinations be rescheduled and gave an address in Buckeye, 
Arizona, he had previously used and noted it would be good 
for 60 days.  The Veteran's May 2009 correspondence referred 
to above provided a new address in Tonopah, Arizona.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO/AMC shall obtain copies of 
all of the Veteran's VA medical records 
from the Phoenix VAMC that are dated 
after September 2007.

2.  The RO/AMC, using each of the 
addresses set forth above, shall send 
the Veteran a notice letter which is 
consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)(1).  The notice 
letter must describe the information 
and evidence not of record that is 
necessary to substantiate the 
previously disallowed claims for 
service connection for back strain and 
a left knee condition.  The notice 
letter must state the bases for the 
denials in the prior decision and 
describe what evidence would be 
necessary to substantiate the element 
or elements required to establish 
service connection that were deficient 
in the previous denials.  The Veteran 
should also be provided with notice of 
the elements necessary to establish the 
underlying claims of entitlement to 
service connection.

3.  The RO/AMC, using each of the 
addresses set forth above, shall afford 
the Veteran a VA genitourinary 
examination in order to determine the 
nature and etiology of his current 
genitourinary symptoms.  The claims 
file and a copy of this remand should 
be provided to the examiner prior to 
examination.  In addition to physical 
examination of the Veteran, the 
examiner should review the contents of 
the claims file and conduct any further 
laboratory studies that are necessary 
to determine the proper diagnosis, or 
diagnoses, of the Veteran's 
genitourinary symptoms.

Thereafter, the examiner should express 
an opinion as to whether it is at least 
as likely as not that any currently 
diagnosed genitourinary disability was 
first manifested by his treatment for 
symptoms of hematuria, dysuria and 
right flank pain in service, or was the 
result of the event(s) in active 
service.  In arriving at the diagnosis 
and opinion, the examiner should 
provide a complete rationale for the 
conclusion(s) reached.  

4.  The RO/AMC, using each of the 
addresses set forth above, shall afford 
the Veteran a VA neurologic examination 
in order to determine the current 
nature and severity of his left median 
nerve injury.  The claims file and a 
copy of this remand should be provided 
to the examiner prior to examination.  
All indicated tests should be 
conducted.  The examiner should be 
asked to review the claims file, 
examine the Veteran, and provide 
specific information relating to any 
finger, hand, or wrist impairment due 
to left median nerve injury.  All motor 
and sensory impairments should be 
identified in detail, as well as any 
functional difficulties caused by pain.

In so doing, the examiner should 
provide opinion as to whether carpal 
tunnel syndrome of the left wrist (that 
is also exhibited in the right wrist) 
is causally related to service 
connected left median nerve injury.  
The examiner should also note whether 
any symptoms can be attributed to non-
service connected origin, to include 
impacted proximal phalanx fracture of 
the left little finger.  The degree of 
impairment due to service connected 
disability should be characterized as 
mild, moderate, or severe.  

The examiner is also asked to comment 
on the effect of the claimed increase 
in severity of the Veteran's disability 
and its impact, if any, on his 
employment and activities of daily 
life.  A complete rationale for all 
conclusions reached should be provided.

5.  The RO/AMC, using each of the 
addresses set forth above, shall afford 
the Veteran a VA examination to 
determine the current nature and 
severity of all residuals of a fracture 
of the left jaw.  The claims file and a 
copy of this remand should be provided 
to the examiner prior to examination.  
All testing, including X-rays, deemed 
necessary should be performed.  The 
examination must include any limitation 
of motion of temporomandibular 
excursion and inter-incisal range in 
millimeters and opinion as to the 
extent, if any, of functional loss of 
use of the jaw due to pain, 
incoordination, weakness, pain on 
flare-ups and fatigability with use.  
If feasible, such findings should be 
portrayed in terms of degrees of 
additional loss of motion.

The examiner should also provide 
opinion as to whether there is malunion 
of the mandible and, if so, whether 
such displacement is deemed slight, 
moderate or severe in degree.  The 
examiner should delineate, if possible, 
any manifestations of non-service 
connected residuals of left facial 
injury in July 2002.

The examiner is also asked to comment 
on the effect of the claimed increase 
in severity of the Veteran's disability 
and its impact, if any, on his 
employment and activities of daily 
life.  A complete rationale for all 
conclusions reached should be provided.

6.  The RO/AMC, using each of the 
addresses set forth above, shall afford 
the Veteran a VA examination to 
determine all residuals related to his 
service connected thoracic 
sympathectomy scar.  The claims file 
and a copy of this remand should be 
provided to the examiner prior to 
examination.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.

The examiner should describe the 
manifestations of the Veteran's 
thoracic sympathectomy scar, to include 
a measurement of the length and width 
of the scar, the area of the scar in 
square inches, whether the scar is 
poorly nourished, with repeated 
ulceration; unstable; and tender or 
painful on examination, and whether or 
not the scar causes limitation of 
motion of any body part.  

The examiner is also asked to comment 
on the effect of the claimed increase 
in severity of the Veteran's disability 
and its impact, if any, on his 
employment and activities of daily 
life.  A complete rationale for all 
conclusions reached should be provided.

7.  The RO/AMC will then review the 
Veteran's claims file and ensure that 
the foregoing development actions have 
been conducted and completed in full, 
and that no other notification or 
development action, in addition to 
those directed above, is required.  If 
further action is required, it should 
be undertaken prior to further claims 
adjudication.

8.  The RO/AMC will then readjudicate 
the Veteran's claims.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should 
be provided with a Supplemental 
Statement of the Case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action 


must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).




_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



